Opinion issued September 9, 2002

 
 
 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00671-CV
____________

DANIEL T. MORRIS, Appellants

V.

MEMORIAL HERMANN HOSPITAL SYSTEMS, INC., LUIS HARO, UT
HOUSTON HEALTH SCIENCE CENTER, UNIVERSITY CARE PLUS, Appellees



On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 010937



O P I N I O N
 On August 1, 2002, the Court ordered that unless within 10 days of the date of
the order, appellant showed this Court that it had jurisdiction over the matter
appealed, the appeal would be dismissed.
	To date, appellant has not responded to the Court's August 1, 2002 order.
	Accordingly, appellants' appeal is dismissed for want of jurisdiction. 
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Alcala.
Do not publish.  Tex. R. App. P. 47.